Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any                                    Aug 18 2014, 9:26 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                       GREGORY F. ZOELLER
Marion County Public Defender                       Attorney General of Indiana
Indianapolis, Indiana
                                                    GEORGE P. SHERMAN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

PRINCE SANTIAGO,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A05-1312-CR-619
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Christina Klineman, Commissioner
                            Cause No. 49F10-1307-CM-045417


                                         August 18, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Prince Santiago appeals following his conviction of Resisting Law Enforcement1

as a class A misdemeanor. Santiago presents the following issue for our review: Did the

trial court abuse its discretion in denying Santiago’s motion for a mistrial?

       We affirm.

       On the afternoon of July 11, 2013, Officer Lee Rabensteine of the Indianapolis

Metropolitan Police Department was dispatched to respond to a report of a theft. The

suspect was described as a light-skinned black man wearing grey shorts and no shirt, with

long dreadlocks and multiple tattoos. The suspect was reported to be running west on

34th Street. Officer Rabensteine drove toward the area he believed the suspect would be

headed and saw a man matching the description he had been given, who was later

identified as Santiago, crossing the street.          Santiago looked directly at Officer

Rabensteine and then took off running. Officer Rabensteine activated his patrol car’s

emergency lights and drove alongside Santiago. Officer Rabensteine then exited his

patrol car and yelled for Santiago to stop. Santiago did not comply and continued to flee.

Officer Rabensteine pursued Santiago on foot, but lost sight of him as he cut between

houses. Other officers then joined Officer Rabensteine and set up a perimeter.

       Officer Rabensteine waited in an alley for about one minute before he spotted

Santiago running westbound. Officer Rabensteine again yelled for Santiago to stop and

pursued him on foot. Officer Rabensteine lost sight of Santiago as he ran around the side

of a duplex, which Officer Rabensteine believed Santiago had entered.                   Officers


1
 Ind. Code Ann. § 35-44.1-3-1 (West, Westlaw current with all 2014 Public Laws of the 2014 Second
Regular Session and Second Regular Technical Session of the 118th General Assembly).


                                               2
surrounded the duplex and Officer Rabensteine knocked on the front door, asking the

occupants to come out. The owner of the adjoining apartment came out and consented to

a search of his apartment. When the officers confirmed that Santiago was not inside, they

continued shouting for the occupants of the other apartment to come out. Eventually, a

woman stuck her head out an upstairs window, and Officer Rabensteine saw Santiago

walk by behind her. Eventually, Santiago came downstairs and surrendered to the police.

When he did so, Officer Rabensteine observed that Santiago’s hair had been roughly cut

and that there were hair clippings along the collar of his shirt and the back of his neck.

       As a result of these events, the State charged Santiago with class A misdemeanor

resisting law enforcement. A jury trial was held on November 25, 2013. Santiago’s

theory of defense was that he was not the individual who had run from Officer

Rabensteine, and that he had been inside the apartment with his girlfriend. Santiago

claimed that when he saw that police had surrounded the apartment, he cut off his

dreadlocks in an attempt to conceal his identity because he knew that a warrant had been

issued for his arrest due to a probation violation. Specifically, in opening statements,

defense counsel stated that Santiago had “freak[ed] out” because he knew he had a

“probation violation warrant, and the police [were] probably coming to take him to jail.”

Transcript at 84. After discussing the matter with counsel, the trial court ruled that the

State was free to elicit testimony from Officer Rabensteine that there was a warrant for

Santiago’s arrest for a probation violation, but that evidence concerning the crime for

which Santiago was on probation was not admissible.



                                              3
      On the State’s direct examination of Officer Rabensteine, the following exchange

occurred:

      Q:    And did he have any warrants for his arrest?
      A.    He did have a warrant for his arrest.
      Q:    Do you know what that was for?
      A:    It was either a C or B felony . . . .

Id. at 108. At that point, Santiago objected and requested a mistrial. The trial court

denied the motion for a mistrial and instructed the jury to disregard the testimony

concerning the crime for which Santiago was on probation, noting specifically that it was

irrelevant and “very well may not be accurate.” Id. at 112-13. At the conclusion of the

evidence, the jury found Santiago guilty as charged. Santiago now appeals.

      Santiago argues that the trial court abused its discretion in denying his motion for

a mistrial. “We review a trial court’s decision to deny a mistrial for abuse of discretion

because the trial court is in ‘the best position to gauge the surrounding circumstances of

an event and its impact on the jury.’” Pittman v. State, 885 N.E.2d 1246, 1255 (Ind. Ct.

App. 2008) (quoting McManus v. State, 814 N.E.2d 253, 260 (Ind. 2004)). “A mistrial is

an extreme remedy that is warranted only when less severe remedies will not

satisfactorily correct the error.” Banks v. State, 761 N.E.2d 403, 405 (Ind. 2002). To

prevail on an appeal from the denial of a motion for a mistrial, a defendant must establish

that the event or information precipitating the motion was so prejudicial and

inflammatory that he was placed in a position of grave peril to which he should not have

been subjected. Burks v. State, 838 N.E.2d 510 (Ind. Ct. App. 2005), trans. denied. We

determine the gravity of the peril by considering the probable persuasive effect on the


                                             4
jury’s decision.   Id.   Reversible error is seldom found where the trial court has

admonished the jury to disregard the questioned statement. Id.

       Santiago argues that the testimony set forth above amounted to an evidentiary

harpoon. “An evidentiary harpoon is the placing of inadmissible evidence before the jury

with the deliberate purpose of prejudicing the jurors against the defendant.” Kirby v.

State, 774 N.E.2d 523, 535 (Ind. Ct. App. 2002), trans. denied. In certain circumstances,

the injection of an evidentiary harpoon may constitute prosecutorial misconduct requiring

a mistrial. Roberts v. State, 712 N.E.2d 23 (Ind. Ct. App. 1999). To prevail on such a

claim, the defendant must show that: (1) the prosecution acted deliberately to prejudice

the jury; and (2) the evidence was inadmissible. Id. Moreover, as with any other request

for a mistrial, a defendant alleging an evidentiary harpoon must further establish that he

was “placed in a position of grave peril to which he should not have been subjected.”

Jewell v. State, 672 N.E.2d 417, 424 (Ind. Ct. App. 1996), trans. denied.

       As an initial matter, we are unconvinced by Santiago’s argument that the

prosecuting attorney deliberately elicited testimony concerning the crime for which

Santiago was on probation. The trial court had previously ruled that the prosecution

could “ask the officer about the warrant, and that it’s a probation violation.” Transcript

at 87. The prosecuting attorney did not ask Officer Rabensteine about the crime for

which Santiago was on probation; instead, the State asked Officer Rabensteine whether

there was a warrant for Santiago’s arrest and, upon receiving an affirmative response,

what the warrant was for. In other words, the State’s question was designed to elicit

testimony that the warrant had been issued for a probation violation, which the trial court

                                            5
had previously ruled admissible. The fact that the prosecuting attorney subsequently

argued that the defense had opened the door to the admission of evidence concerning the

crime for which Santiago was on probation does nothing to alter the nature of the

question it actually asked. Because Santiago has not established that the prosecution

acted deliberately, he has not established prosecutorial misconduct amounting to an

evidentiary harpoon.

       Moreover, even assuming that the prosecuting attorney and/or Officer Rabensteine

acted deliberately, we cannot conclude that Santiago was placed in a position of grave

peril. By informing the jury that there was a warrant out for his arrest for a probation

violation, Santiago had already put the jury on notice that he had a criminal history.

Moreover, the trial court adequately admonished the jury that it was to disregard Officer

Rabensteine’s testimony concerning the crime for which Santiago was on probation,

noting specifically that it was irrelevant and “very well may not be accurate.” Id. at 112-

13. We are unconvinced by Santiago’s arguments that the admonishment in this case was

insufficient to cure the error; indeed, the trial court stated that it believed the jury

understood the admonishment because the jurors nodded when it was given.               We

therefore conclude that Santiago has not rebutted the presumption that the admonishment

cured the error.   See Emerson v. State, 952 N.E.2d 832, 840 (Ind. Ct. App. 2011)

(explaining that “where the trial court adequately admonishes a jury, an admonishment is

presumed to cure any error that may have occurred”), trans. denied.           Under these

circumstances, we cannot conclude that Officer Rabensteine’s brief reference to a “C or



                                            6
B felony” prejudiced Santiago to such a degree as to necessitate the extreme remedy of a

mistrial. Transcript at 108.

       Judgment affirmed.

       VAIDIK, C.J., and MAY, J., concur.




                                            7